Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses that the storage container is configured to be “at least substantially non-extensible” and discloses (paragraph [0013]) that this term signifies that the material starting from a state of maximum deployment the volume remains unchanged when the pressure in the storage container increases during operation, however the specification never recites or discloses what materials would be included as materials used for the container.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that the storage container is configured to be “at least substantially non-extensible”, this language is unclear in that it is unclear exactly what the metes and bounds of the limitation are or what materials are included or excluded from such a limitation, i.e. how much is “at least substantially”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell (4,784,660).
Fischell discloses a band part that forms a ring that encloses a body tissue surrounding an anatomical channel including a hollow chamber (12) that receives a working fluid and a pump unit (10) to introduce the working fluid into the hollow chamber.  Fischell also includes a storage container (16) wherein the volume of the storage chamber is reduced by an increased pressure on the outside of the container to provide an additional force applied to the hollow chamber to further close off the anatomical chamber. The storage container is considered to be “at least substantially non-extensible” in that, as discussed above it is unclear what the limitations of such language are, and it appears that the container only goes from an ambient size to a compressed size when external pressure is applied and back to an ambient size.
With regard to claim 2, Fischell discloses (Figure 4) that the storage chamber or container uses an auxiliary fluid that is separate from the working fluid, as the storage container or chamber (16) is compressed the auxiliary fluid flows through tube (18) into the pump or control unit (10) which is separated from the working fluid by member (29, 30) as fluid fills up an expansion chamber (50) the bellows pushes against chamber (40) which provides an additional force to the working fluid to further close the hollow chamber (12).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell in view of Buuck (3,863,622).
Fischell discloses the claimed device except for specifically teaching the use of a reinforcement layer or layer of plastic film.  Buuck discloses a similar device for shutting off or constricting an anatomical channel or vessel.  Buuck teaches (column 6, lines 29-32) a cuff (52) that is inflated by a pump to allow fluid from a reservoir to constrict the vessel and teaches that it is well known in such devices to use a polyester sheet to reinforce elements of the device to allow for a more pliable device.  Therefore a modification of Fischell to include a reinforcing layer would have been obvious since this would allow for a more pliable device while also providing reinforcement.  Also polyester is a plastic and the mesh would create a plastic film.

Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791